Citation Nr: 0815611	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for curvature of the 
spine.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of left 
shoulder dislocation and, if so, whether service connection 
may be granted.

3.  Entitlement to an effective date earlier than August 9, 
2001 for an award of service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a higher initial disability evaluation for 
PTSD, rated as noncompensable from August 9, 2001 and as 30 
percent disabling from September 10, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from July 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The reopened claim for service connection for residuals of 
left shoulder dislocation and the issues concerning service 
connection for curvature of the spine and the initial 
disability evaluation for service-connected PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a rating 
decision in August 1982; the veteran was so informed in 
September 1982 and did not appeal this decision.

2.  No claim for service connection for PTSD was received 
between August 1982 and August 9, 2001.

3.  Service connection for history of dislocation of the left 
shoulder was denied in July 1977; the veteran was so informed 
by a letter in July 1977 and did not appeal that decision.

4.  Since July 1977, evidence has been received that was not 
previously considered and that relates to an unestablished 
fact necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The criteria for an effective date prior to August 9, 
2001 for service connection for PTSD are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400 (2007).

2.  The July 1997 rating decision that denied service 
connection for history of dislocation of the left shoulder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

3.  New and material evidence has been received to reopen the 
claim for service connection for residuals of left shoulder 
dislocation.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopened Claim for Service Connection

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In this case, a July 1977 rating decision denied service 
connection for history of dislocation of the left shoulder on 
the basis that residuals of left shoulder dislocation were 
not found on VA examination in June 1977.  The veteran was so 
notified by a letter in July 1977, but he did not appeal that 
decision, which is final.  

This appeal arises from the veteran's attempt, in July 2005, 
to reopen the claim.  The evidence received since the July 
1977 rating decision includes records of treatment at Baptist 
Medical Center in 2001 for complaints of left shoulder pain.  
The treatment records include an x-ray report noting 
osteoarthritis of the left shoulder with a calcified loose 
body, as well as a June 2001 reference to a likely Hill-Sachs 
lesion.  These records show the presence of current left 
shoulder disability, which was missing in 1977, and raise a 
reasonable possibility of substantiating the claim.  The 
Board, therefore, concludes that this new and material 
evidence reopens the claim for service connection for left 
shoulder disability.  As discussed below, however, remand is 
necessary for additional development of the evidence.

Effective Date of Service Connection

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service. Otherwise, the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Unless specifically 
provided, the effective date will be assigned on the basis of 
the facts as found. 38 C.F.R. § 3.400(a).

A claim is a communication or action indicating an intent to 
apply for a benefit which it identifies. 38 C.F.R. § 3.155 
(2007). Effective dates are based on dates of claim or dates 
entitlement arose.  In this case, a claim for service 
connection for PTSD was not filed within one year of service 
discharge.  Therefore, the effective date of the award of 
service connection is the later of the date of claim or the 
date entitlement arose.

The veteran did file a claim for compensation in September 
1971 for "nerves" and other disabilities.  Service 
connection was denied for anxiety neurosis and other 
disabilities in January 1972, and the veteran was so informed 
by letter that same month.  He did not appeal this decision.  
He again filed a claim for service connection for a "nervous 
condition" in 1980, and the denial of service connection for 
anxiety neurosis was continued by a rating decision in May 
1980.  The veteran was so informed in May 1980, and he filed 
a notice of disagreement in June 1980.  The RO issued a 
statement of the case in July 1980, but the veteran did not 
complete his appeal by filing a substantive appeal.

The veteran first filed a claim for service connection for 
PTSD in 1982.  The claim was denied in August 1982, the 
veteran was so informed in September 1982, and he did not 
appeal this decision.

The veteran did not file another claim for service connection 
for PTSD until August 9, 2001.  This is the date that the RO 
used for the effective date of the award of service 
connection for PTSD in a March 2005 rating decision.  Rating 
decisions that are not appealed are final. See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  Thus, the earlier denial of 
service connection for PTSD - or for "nerves" or a 
"nervous condition" - cannot form the basis for assignment 
of an effective date of service connection in relation to the 
current claim.  The Board finds no basis in the record upon 
which to assign an effective date earlier than August 9, 2001 
for the award of service connection for PTSD.

Duties to Notify and to Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Because the claim for service connection for left shoulder 
disability is reopened, the Board concludes that any defect 
in fulfilling VA's duties to notify and to assist the 
claimant in reopening the claim would not prejudice the 
veteran as to the reopening of the claim.  This discussion, 
therefore, concerns only the issue of entitlement to an 
earlier effective date for the award of service connection 
for PTSD.

The Board notes that the issue of entitlement to an earlier 
effective date for the award of service connection for PTSD 
was raised in a notice of disagreement in July 2005.  
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  

In this case, September 2001 and September 2003 letters - 
before the March 2005 rating decision that granted service 
connection - informed the veteran of the information and 
evidence needed to substantiate the claim for service 
connection, as well as what he should provide and what 
evidence VA would obtain for him.  In addition, a December 
2005 letter gave him this information concerning 
substantiating an earlier effective date for the award of 
service connection, as well as advising him to give VA the 
pertinent evidence in his possession.  The veteran was 
specifically given the notice required by Dingess, supra, in 
March 2006, shortly after the Dingess opinion was issued.  
The Board concludes that VA fulfilled its duty to notify the 
claimant concerning this issue.

In addition, VA fulfilled its duty to assist the claimant in 
substantiating the claim.  The veteran did not identify any 
additional evidence that needed to be obtained, and the RO 
had already obtained the evidence needed to substantiate the 
claim for service connection.  There was no further evidence 
that needed to be associated with the claims folder.




ORDER

The claim for service connection for residuals of left 
shoulder dislocation is reopened.  To this extent only, the 
appeal is granted.

An effective date earlier than August 9, 2001 for an award of 
service connection for PTSD is denied.


REMAND

Documents in the claims folder show that the veteran became 
entitled to receive SSI benefits from the Social Security 
Administration (SSA) in February 1991.  The veteran testified 
in March 2008 that he ceased receiving benefits from SSA when 
he began receiving benefits from VA.  

The RO has not attempted to obtain records from the SSA.  In 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996), the Court referred 
to obtaining these records in terms of the VA's "obligation 
to review a thorough and complete record", under which "VA 
is required to obtain evidence from the Social Security 
Administration, including any decisions by the administrative 
law judge, and to give that evidence appropriate 
consideration and weight."  

Concerning the veteran's claim for a higher initial rating 
for his PTSD, the Board notes that the record contains 
several reports or records from Dr. Branham, the earliest of 
which is dated in September 2003 and was the basis for the 
assignment of a 30 percent rating for PTSD from the date of 
that record.  It refers, however, to the veteran having been 
seen a few months earlier.  The veteran has not authorized VA 
to obtain Dr. Branham's records.  An attempt should be made 
to obtain all the records and reports from Dr. Branham 
concerning the veteran's psychiatric disability.  VA should 
also attempt to obtain any additional medical records 
concerning the veteran's psychiatric disability and his spine 
and left shoulder disability.  

Because the record shows that the veteran had a dislocated 
left shoulder in service and current disability, but the 
record contains insufficient medical evidence to decide the 
claim, the veteran should be scheduled for an examination to 
determine the current left shoulder disability and whether it 
is related to the injury during service.  See 38 C.F.R. 
§ 3.159(c)(4).  The appellant is hereby notified that it is 
the appellant's responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the records from the Social 
Security Administration concerning the 
veteran's claim for benefits from SSA, 
including the medical records upon which 
the decision was based.  Continue to 
attempt to obtain these records until it 
is determined that the records do not 
exist or that further attempts to obtain 
them would be futile.

2.  Ask the veteran to obtain all 
treatment records from Dr. Branham, or to 
authorize VA to obtain these records.  
Also ask the veteran to identify any 
additional treatment for his spine or left 
shoulder disability or PTSD and to give VA 
the records or authorize VA to obtain the 
records.

3.  Schedule the veteran for an 
examination of his left shoulder.  The 
claims folder should be available to the 
examiner.  For each diagnosis involving 
the left shoulder, the examiner should 
give an opinion whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosis is 
related to disease or injury during the 
veteran's active military service, 
including the dislocation in August 1969.


4.  After the development requested above 
has been completed to the extent possible, 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


